internal_revenue_service appeals_office number release date date date org address certified mail dear department of the treasury employer_identification_number person to contact employee id number tel fax tax period s ended uil this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code’ sec_501 as an organization described in code sec_501 for the tax periods listed above the final adverse determination of your exempt status was made for the following reason s you are not an insurance_company within the meaning of subchapter_l of the internal_revenue_code because your primary and predominant activity is not insurance the purported insurance and or reinsurance transactions lack economic_substance organizations that are not exempt under sec_501 generally are required to file federal_income_tax returns and pay tax where applicable www irs gov for further instructions forms and information please visit if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication cc tax_exempt_and_government_entities_division date date org address department of the treasury internal_revenue_service taxpayer_identification_number form tax period s ended person to contact id number contact numbers telephone fax dear during our examination of the returns indicated above we determined that your organization was not described in internal_revenue_code sec_501 for the tax periods listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any periods other than the tax periods listed above the attached revised report of examination form 886-a summarizes the facts the applicable law and the service’s position regarding the examination of the tax periods listed above this report supersedes our report dated date you have not agreed with our determination or signed a form 6018-a consent to proposed action accepting our determination of non-exempt status for the periods stated above you have not agreed to file the required income_tax returns you may appeal your case the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly you may also request that we refer this matter to irs headquarters for technical_advice as explained in publication the conclusions of the technical_advice_memorandum no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you do not agree with if we do not hear from you within days of the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the enclosed report of examination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service sw court room plantation fl ph in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee if you have any questions please call the contact person at the telephone number shown in the heading of this letter telephone number and the most convenient time to call if we need to contact you if you write please provide a thank you for your cooperation sincerely director eo examinations enclosures publication publication form 6018-a report of examination envelope 886-a in tie schedule number or exhibit form explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx issue whether the contracts executed by whether the arrangement entered into by distribution whether the primary and predominant business of if under sec_501 of the internal_revenue_code whether the sec_953 election is invalid if described in subchapter_l of the code is not an insurance_company does it qualify for tteatment as a tax-exempt_entity is insurance constitute contracts of insurance involves the requisite element of risk is not an insurance_company as facts ‘taxpayer’ was formed and incorporated in the territory of the on the corporation on july 20xx the certificate of continuance was approved by the registrar of december 20xx under the provisions of the taxpayer was formed to provide certain property and casualty insurance type services the taxpayer is formed as a foreign captive insurance taxpayer the taxpayer is authorized to issue common shares with a dollar_figure par_value the taxpayer actually issued shares in consideration of dollar_figure capital_contribution during 20xx and 20xx the taxpayer was legally formed as a thus since july 20xx the taxpayer is legally formed as an under the provisions of the companies act sec_197 limited_liability_company located as the sole shareholder purchased shares of the taxpayer's interest and in 20xx the taxpayer filed a certificate of continuance to move its legal domicile from to companies the taxpayer is wholly owned by at stock for dollar_figure in december 20xx interest reside in the tege examining agent obtained a copy of taxpayer’s form_1024 application administrative file from rulings and agreements in washington d c on october 20xx the administrative file included a copy of the form_1024 application articles of incorporation the sec_953 election regulatory filings and responses of insurance regulators insurance underwriting diagrams organizational owner chart supplemental information for the form_1024 financial information for 20xx and subsequent years forms of credit reinsurance agreements entered into by the taxpayer and a copy of the 20xx insurance policies issued by are husband and wife both individuals are u s citizens who corporation catalog number 20810w is owned by form 886-a publish no irs gov page of a department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx the taxpayer other documents were received from document requests issued by the examining agent to the cpa during the current audit cpa in response to information according to the articles of incorporation the taxpayer is to be governed by a board_of directors composed of one to seven directors the board is actually composed of two directors president treasurer and assistant secretary of secretary and assistant treasurer serves as vice president serves as chief_executive_officer ceo and also equally co-own ___- and also co-equally own and various other business interests collectively referred to as affiliated businesses interests according to the business plan the affiliated business interests desired to insure certain of their property and casualty exposures and are unwilling or in some cases unable to do so through the conventional insurance marketplace the affiliated business interests looked at alternative methods of arranging such insurance coverage and have found that providing such coverage through a captive_insurance_company offers the best_method for satisfying its will be operated primarily to accomplish this objective needs in addition to catalog number 20810w form 886-a page of the taxpayer was created as a controlled_foreign_corporation the taxpayer is not a member of a controlled_group_of_corporations as a controlled_foreign_corporation d election statement on april 20xx it appears that the election statement was filed with the irs on july 20xx and commenced on december 20xx the sec_953 election was approved by the irs office on the same day signed an irc -_ _ on september 20xx the taxpayer filed form_1024 application_for recognition of exemption under sec_501 seeking exemption as a small insurance_company under sec_501 of the internal_revenue_code the application revealed that 20xx was the initial tax_year of the taxpayer prior to filing the form_1024 application the taxpayer had filed form 1120-pc for its initial short tax_year ended december 20xx with the ogden service president signed the application on september 20xx a form center power_of_attorney accompanied the application authorizing attorney to represent the taxpayer during the application process the attorneys worked for a law firm in attorney and the application revealed that the taxpayer employed insurance manager in dollar_figure annually the taxpayer agreed to pay compensation of less than to serve as its resident publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx the form_1024 application was referred to rulings and agreements in washington d c on october 20xx for consideration and ruling the application was assigned to a tax law specialist for review on january 20xx the tax law specialist issued a letter to the taxpayer requesting additional information about its operations to supplement the responses president submitted the requested information to shown in the form_1024 application the tax law specialist on february 20xx no further action was taken on the application president sent a letter to the until september 20xx tax law requesting that the form_1024 be withdrawn from consideration and ruling the tax law specialist closed the form_1024 application file without making a final_determination whether the taxpayer did or did not qualify for sec_501 tax-exempt status then on september 20xx thus the taxpayer did not receive a favorable or final adverse_ruling letter from tege rulings and agreements the taxpayer filed form 990-ez for 20xx claiming that it qualified as a tax-exempt small insurance_company as described in sec_501 calendar_year 20xx was the taxpayer's first full tax_year of operations form_990 returns were also filed for the 20xx and 20xx tax years ' and own co-equal ownership in the supplemental information submitted with the form_1024 issued an initial class ‘b general insurance license to the taxpayer on the license was renewed annually thereafter during the years under as in 20xx the taxpayer wrote nine direct-written contracts to follows special risk - tax_liability special risk - punitive wrap special risk - regulatory changes excess pollution special risk - loss of major customer excess employment practices excess directors officers liability special risk - each policy listed the expense reimbursement and special risk - loss of services named insureds as above-named policies is described in detail below the december 20xx audit the taxpayer operated primarily to provide property and casualty insurance coverage to officers and the affiliated business interests which are co-owned by beneficial owners of application by the taxpayer revealed that affiliated business interests special risk - tax_liability the company is at risk from any adverse decision from an unexpected tax audit as regard positions taken on tax returns eg deductibility of captive premiums methods_of_accounting etc department of the treasury-internal revenue service each of the cataiog number 20810w form 886-a located at publish no irs gov ‘ands page of 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx special risk - punitive wrap liability although the company carries general liability and auto liability coverage those policies typically have numerous exclusions the insurers use to decline coverage any investigation even if no negligence is found could prove very costly a policy to reimburse the company for this type of insured defense expense may prove attractive to the company special risk - regulatory changes the company is at risk of external factors such as regulatory changes in the construction sector the company could incur a significant outlay of monies to come into compliance with rules and regulations regarding its operations excess pollution liability the company is at risk for external factors relating to the disposal of hazardous waste at its principal_place_of_business and at various construction job sites with such a high it loses this relationship during the time it arranges for alternate sources of income loss of major business to business relationships the company’s major business relationship is with concentration of business tied to one business the company is at risk of significantly lower revenues if another area of concern is the additional expense needed to keep qualified independent contractors from moving to other companies during such a period directors officers liability an action against the directors and officers can come from a variety of sources including the company's primary customer independent contractors or other third parties if the company's policies and procedures are alleged to be inappropriate or not followed adequately employment practices liability the company is potentially at risk for employment practices liability for discrimination harassment wrongful termination or other similar inappropriate act in some jurisdictions actions related to civil rights allegations can come from third parties such as customers and independent contractors expense reimbursement the company may confront unanticipated expenses for public relations crisis management and uninsured defense expense in the event of an allegation of liability for completed operations similar to products liability for contractors suspension of the company's license or other adverse event significant monies could be required for public relations crisis management to avert and offset negative publicity which could ultimately lead to a loss of business catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service 886-a schedule number or exhibit form rev januery explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx loss of services as a closely_held_corporation the company is highly dependent on the services of president and extended period of time it would risk the loss of important business opportunities and face extensive costs finding a suitable replacement the secretary if the company lost the services of either officer for an the is as the and each contract listed in each contract the taxpayer is listed as the lead insurer and listed as the stop loss insurer named insureds the contracts also listed policy period premium payment due aggregate risk insured and coverages insured the taxpayer did not write issue or sell direct contracts to unrelated third parties or the general_public during 20xx with respect of each of the above referenced property and casualty contracts the taxpayer and entered into an agreement titled joint underwriting stop loss endorsement the taxpayer and parties nor is terms of the agreement the taxpayer is responsible for payment of claims up to certain specified thresholds if the specified thresholds are met then of claims up to certain specified limits exceeded then the taxpayer again becomes liable under each of the direct-written contracts the taxpayer received of the total premiums and premiums are separate independent companies and are not owned and controlled by related related to shareholders directors or officers of the taxpayer under the becomes liable for payment payment of claims are if the specified limits for received of the total paid dollar_figure as a reinsurance_premium directly to page paragraph of the agreement reads as follows the premium rate for this joint underwriting stop loss endorsement is of the combined gross direct written premiums for the specified policies due directly from the insured s this endorsement premium of dollar_figure out of the total premiums of dollar_figure is payable directly from the insured s to the stop loss insurer therefore under the terms of the joint underwriting stop loss endorsement agreement was required to pay of total premiums of dollar_figure for the nine direct written policies and for the stop loss endorsement of the total premium insurer in addition stop loss insurer the taxpayer also entered into two types of reinsurance arrangements the first arrangement is referred to as a reinsurance risk pooling program under this arrangement the taxpayer participated in a reinsurance risk_pool with several other unrelated insurance_companies pool participants the risk_pool was operated by one or more affiliated operating entities for which it underwrites insurance coverage generally casualty type coverage such as credit life and credit disability insured a portion of the direct insurance underwritten by the pool participants using a so-called stop loss endorsement participated in over insurance policies with more than insurers paid dollar_figure directly to the taxpayer as lead each pool participant had department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov as the page of schedule number or exhibit 886-a form rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx blended together its direct written insurance and then reinsured the entire book on a quota share basis with each of the pool participants the contract reflected a total of reinsurers participating in the quota share reinsurance program in 20xx as reinsurer __ the taxpayer received of the quota share retained premium from for the assumption of of the risk_pool comprised of the stop loss coverages issued during the policy period by 20xx this amount taxpayer based on its of the risk_pool assumed according to the general ledger the taxpayer received reinsurance premiums of dollar_figure from assumed under the quota share contract accounts for approximately of the total risk assumed by the taxpayer to all stop loss endorsement policyholders in paid total reinsurance premiums of dollar_figure to reinsurers of paid a quota share reinsurance_premium of dollar_figure to the in 20xx the risk in exchange under the terms of the second arrangement which is referred to as the assumed reinsurance contracts from the risks from vehicle service contracts reinsured by were initially written by finally assumed by earned premiums received by in 20xx in 20xx assumed by from the taxpayer was paid a reinsurance_premium of dollar_figure from the taxpayer received a pro_rata share of the the taxpayer reinsured a quota share of the vehicle service contracts the taxpayer then by and from under the terms of the contracts reviewed for 20xx the taxpayer assumed risk exposures as follows direct written premiums quota share reinsurance assumed other reinsurance assumed total dollar_figure dollar_figure o q based on the current audit the taxpayer’s gross_receipts were dollar_figure for the 20xx tax_year gross_receipts were derived solely from premiums received from the direct written reinsurance risk pooling program and the the taxpayer received gross_receipts as follows program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums total premiums investment_income gain of sale of assets other income 20xx dollar_figure _ -0- _ -0- form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx gross_receipts dollar_figure the 20xx bank statements for taxpayer's checking account with account was opened prior to 20xx because the january 20xx statement reported a beginning balance the premiums for the nine direct written contracts were paid_by the taxpayer deposited the direct written premiums into the statements reflected monthly deposits of dollar_figure as direct written premiums account the bank revealed that the monthly of the total premiums received by the taxpayer in 20xx of the premiums were generated from the nine direct written policies with the affiliated business interests of the premiums are from the and of the premiums from the as of december 20xx the taxpayer’s assets totaled dollar_figure and consisted primarily of cash and securities in its investment account dollar_figure and cash in its checking account dollar_figure 20xx tax_year and to the located at the taxpayer wrote and issued tens affiliated business interests owned and controlled by beneficial owners of the taxpayer each of the above-named policies is described in detail below the taxpayer filed form_990 return of organization exempt from income_tax for the tax_year ended december 20xx claiming to be tax-exempt under sec_501 during the year the taxpayer continued to operate as a captive company that insured certain property and casualty risks of affiliated business interests as of july 20xx the taxpayer legally moved its operations from the contracts during the year the ten contracts included the same nine contracts written in 20xx special risk - tax_liability special risk - punitive wrap special risk - regulatory changes excess pollution special risk - loss of major customer excess employment practices excess directors officers liability special risk - expense reimbursement and special risk - loss of services the last contract written in 20xx was special risk - legal expense contract each policy listed the named insureds as all of the named insured continued to be special risk - tax_liability the company is at risk from any adverse decision from an unexpected tax audit as regard positions taken on tax returns eg deductibility of captive premiums methods_of_accounting etc special risk - punitive wrap liability although the company carries general liability and auto liability coverage those policies typically have numerous exclusions the insurers use to decline coverage any investigation department of the treasury-internal revenue service catalog number 20810w form 886-a publish no irs gov page of and 886-a schedule number or exhibit form rev januaty name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx even if no negligence is found could prove very costly a policy to reimburse the company for this type of insured defense expense may prove attractive to the company special risk - regulatory changes the company is at risk of external factors such as regulatory changes in the construction sector the company could incur a significant outlay of monies to come into compliance with rules and regulations regarding its operations excess pollution liability the company is at risk for external factors relating to the disposal of hazardous waste at its principal_place_of_business and at various construction job sites loss of major business to business relationships the company’s major business relationship is with concentration of business tied to one business the company is at risk of significantly lower revenues if another area of concern is the additional expense needed to keep qualified independent contractors from moving to other companies during such a period it loses this relationship during the time it arranges for alternate sources of income with such a high directors officers liability an action against the directors and officers can come from a variety of sources including the company's primary customer independent contractors or other third parties if the company's policies and procedures are alleged to be inappropriate or not followed adequately employment practices liability the company is potentially at risk for employment practices liability for discrimination harassment wrongful termination or other similar inappropriate act actions related to civil rights allegations can come from third parties such as customers and independent contractors in some jurisdictions catalog number 20810w form 886-a publish no irs gov page of expense reimbursement the company may confront unanticipated expenses for public relations crisis management and uninsured defense expense in the event of an allegation of liability for completed operations similar to products liability for contractors suspension of the company's license or other adverse event significant monies could be required for public relations crisis management to avert and offset negative publicity which could ultimately lead to a loss of business loss of services as a closely_held_corporation the company is highly dependent on the services of president and the secretary if the company lost the services of either officer for an the department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx extended period of time it would risk the loss of important business opportunities and face extensive costs finding a suitable replacement legal expenses reimbursement the contract covers all litigation expenses_incurred by the company resulting from actual of alleged civil liability in each contract the taxpayer is listed as the lead insurer and stop loss insurer as lead insurer the taxpayer assumed of the risks under the contracts which direct written contracts the policy period for each contract is january 20xx through january 20xx and the taxpayer executed a joint underwriting stop loss endorsement in as the stop loss insurer assumed the remaining of the risks under the thirteen is listed as the under the terms of the direct written contracts premium dollar_figure or was paid directly to the taxpayer as a premium for the direct written for the stop loss coverage under the contracts and the dollar_figure was paid directly to joint underwriting contract paid a total premium of dollar_figure of the total ‘and __ the affiliated business interests are the only insured parties listed in each of the direct written contracts during 20xx the taxpayer did not write direct contracts with unrelated or unaffiliated parties nor did the taxpayer write direct contracts with the general_public the direct written premiums received by the taxpayer were deposited into the cpa provided a schedule listing the deposits of direct written premiums received by taxpayer from construction inc in 20xx as follows in response to idr question for the 20xx and 20xx tax years account date of deposit 20xx 20xx 20xx 20xx totals total deposit dollar_figure dollar_figure direct written premium finance premium dollar_figure dollar_figure charge dollar_figure dollar_figure each deposit included a premium finance charge of dollar_figure totaling dollar_figure that was assessed by the taxpayer because the insured paid premiums monthly instead of on a single lump-sum payment the examining agent verified the deposits with the 20xx audit charges received by the taxpayer in 20xx was the only payer of the quarterly direct written premiums and premium finance statements during the form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20kx 20kx the direct written premiums received by the taxpayer under the ten direct written contracts in 20xx accounted for approximately of the total premiums received and assumed risk assumed by the taxpayer in 20xx the risk_pool was operated by an _ which is a regulated insurer each pool in addition to writing the direct contracts the taxpayer continued to participate in the quota share risk pooling reinsurance agreement with unaffiliated corporation participant had one or more affiliated operating entities for which it underwrites casualty type writes a stop loss endorsement on insurance coverage such that for calendar 20xx insurance policies covering more than insured this includes policies issued by the taxpayer as well as those issued by the other pool participants that are unrelated insurance_companies blended together its assumed risk as with the typical risk pooling arrangement coverages and then reinsured a quota share of these pooled risk with each of the pool participants the end result of the pooling process was a more diversified book of risk coverages held by the taxpayer and by each of the other pool participants according to the terms of the 20xx quota share reinsurance policy executed with the taxpayer was one of companies listed as reinsurer as reinsurer receive of its quota share retained premiums from assumption of of the risk_pool comprised of the stop loss coverages issued during the paid policy period by total reinsurance premiums of dollar_figure to reinsurers of this total premium the taxpayer received a quota share reinsurance_premium of dollar_figure which was based on of its share of risk assumed according to the general ledger the taxpayer reported receiving a reinsurance insurance_company to all stop loss endorsement policyholders in exchange for the the taxpayer in 20xx the risk assumed under the quota share contract accounts - premium of dollar_figure from for approximately of the total risk assumed by the taxpayer in 20xx the program involved the assumption of risks that is reinsurance finally the taxpayer continued to participate in the credit coinsurance reinsurance program with assumed from a third-party insurance_company which itself assumed such risks from other third party insurers and which ultimately relates to a large pool of policies for vehicle service contracts that were directly written by a u s based insurance_company which served as the original ceding company under the terms of the contract the taxpayer reinsured a quota the share of the risks from vehicle service contracts reinsured by vehicle service contracts were initially written by finally assumed by from the taxpayer received a reinsurance_premium of dollar_figure in 20xx assumed by and from _ under the terms of the contracts reviewed for 20xx the taxpayer assumed risk exposures as follows form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx direct written premiums quota share reinsurance assumed other reinsurance assumed total dollar_figure dollar_figure _0 for the tax_year ended december 20xx the taxpayer reported gross_receipts of dollar_figure gross_receipts were derived primarily from premiums received from the direct written reinsurance risk pooling program and the credit coinsurance reinsurance program the taxpayer received gross_receipts as follows 20xx -0- program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums dollar_figure total premiums -0- investment_income gain of sale of assets other income dollar_figure gross_receipts the 20xx bank statements for its checking account with the year the statements did reflect deposit of direct written premium payments received by the taxpayer during the year reflected total deposits of dollar_figure for of the total premiums received by the taxpayer in 20xx of the premiums were generated for the ten direct written policies with the affiliated business_interest premiums are from the quota share reinsurance risk pooling program and of the premiums from the credit coinsurance reinsurance program catalog number 20810w _- page of the taxpayer filed form_990 return of organization exempt from income_tax for the tax_year ended december 20xx claiming to be tax-exempt under sec_501 during the year the taxpayer continued to operate as a captive company that insured certain property and casualty risks of affiliated business interests the taxpayer was a party to the same ten direct contracts as in the 20xx tax_year special risk - tax_liability special risk - punitive wrap special risk - regulatory changes excess pollution special risk - loss of major customer excess employment practices excess directors officers liability special risk - expense reimbursement and special risk - loss of services the last contract written in 20xx was special risk - legal expense contract 20xx tax_year form 886-a publish no irs gov of the department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx as was the case in 20xx and 20xx all of the direct written contracts issued by the taxpayer in 20xx named insured all of the named insured continued to be affiliated business interests owned and controlled by beneficial owners of the taxpayer as the named located at ‘and and the following direct written contracts were executed by the taxpayer with the affiliated business interests in 20xx special risk - tax_liability the company is at risk from any adverse decision from an unexpected tax audit as regard positions taken on tax returns eg deductibility of captive premiums methods_of_accounting etc special risk - punitive wrap liability although the company carries general liability and auto liability coverage those policies typically have numerous exclusions the insurers use to decline coverage any investigation even if no negligence is found could prove very costly a policy to reimburse the company for this type of insured defense expense may prove attractive to the company special risk - regulatory changes the company is at risk of external factors such as regulatory changes in the construction sector the company could incur a significant outlay of monies to come into compliance with rules and regulations regarding its operations excess pollution liability the company is at risk for external factors relating to the disposal of hazardous waste at its principal_place_of_business and at various construction job sites loss of major business to business relationships the company's major business relationship is with of business tied to one business the company is at risk of significantly lower revenues if it loses this relationship during the time it arranges for alternate sources of income another area of concern is the additional expense needed to keep qualified independent contractors from moving to other companies during such a period with such a high concentration employment practices liability the company is potentially at risk for employment practices liability for discrimination in some jurisdictions harassment wrongful termination or other similar inappropriate act actions related to civil rights allegations can come from third parties such as customers and independent contractors form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20kx directors officers liability an action against the directors and officers can come from a variety of sources including the company’s primary customer independent contractors or other third parties if the company’s policies and procedures are alleged to be inappropriate or not followed adequately expense reimbursement the company may confront unanticipated expenses for public relations crisis management and uninsured defense expense in the event of an allegation of liability for completed operations similar to products liability for contractors suspension of the company's license or other adverse event significant monies could be required for public relations crisis management to avert and offset negative publicity which could ultimately lead to a loss of business loss of services as a closely_held_corporation the company is highly dependent on the services of president and extended period of time it would risk the loss of important business opportunities and face extensive costs finding a suitable replacement the secretary if the company lost the services of either officer for an the legal expenses reimbursement the contract covers all litigation expenses_incurred by the company resulting from actual of alleged civil liability in each contract the taxpayer is listed as the lead insurer and loss insurer as lead insurer the taxpayer assumed of the risks under the contracts and the taxpayer executed a joint underwriting stop loss endorsement in which stop loss insurer assumed the remaining of the risks under the thirteen direct written contracts the policy period for each contract is january 20xx through january 20xx is listed as the stop as the under the terms of the direct written contracts paid a total premium of dollar_figure of the total premium dollar_figure or was paid directly to the taxpayer as a premium for the direct written contracts and the dollar_figure was paid directly to underwriting contract for the stop loss coverage under the joint and the affiliated business interests are the only insured parties listed in each of the direct written contracts during 20xx the taxpayer did not write direct contracts with unrelated or unaffiliated parties nor did the taxpayer write direct contracts with the general_public form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx the direct written premiums received by the taxpayer were deposited into the provided a schedule listing the deposits of direct written premiums received by taxpayer from in response to idr question for the 20xx and 20xx tax years account cpa in 20xx as follows date of deposit total deposit direct written premium finance premium charge 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx 20xx totals dollar_figure dollar_figure e o o o o o c o o o o o o l o dollar_figure o e o o e c o o e c o n c o o o n c c e dollar_figure o o o o c o e o e o c o o n o o m l o each deposit included a premium finance charge of dollar_figure totaling dollar_figure that was assessed by the taxpayer because the insured paid premiums monthly instead of on a single lump-sum payment the examining agent verified the deposits with the 20xx audit charges received by the taxpayer in 20xx statements during the was the only payer of the quarterly direct written premiums and premium finance the direct written premiums received by the taxpayer under the ten direct written contracts in 20xx accounted for approximately of the total premiums received and assumed risk assumed by the taxpayer in 20xx in addition to writing the direct contracts the taxpayer continued to participate in the quota share risk pooling reinsurance agreement with the risk_pool was operated by an unaffiliated corporation which is a regulated insurer each pool participant had one or more affiliated operating entities for which it underwrites casualty type insurance coverage such that for calendar 20xx insurance policies covering more than insured this includes policies issued by the taxpayer as well as those issued by the other pool participants that are unrelated insurance_companies as with the typical risk pooling arrangement blended together its assumed risk coverages and then reinsured a quota share of these pooled risk with each of the pool writes a stop loss endorsement on form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form rev date explanations of items 886-a name of taxpayer tax identification_number year period ended 20xx 20xx 20xx participants the end result of the pooling process was a more diversified book of risk coverages held by the taxpayer and by each of the other pool participants according to the terms of the 20xx quota share reinsurance policy executed with the taxpayer was one of companies listed as reinsurer as reinsurer the taxpayer receive of its quota share retained premiums from in exchange for the assumption of of the risk_pool comprised of the stop loss coverages issued during the policy period by to all stop loss endorsement policyholders paid total reinsurance premiums of dollar_figure to reinsurers of this total premium the taxpayer received a quota share reinsurance_premium of dollar_figure which was based on of its share of risk assumed according to the general ledger the taxpayer reported receiving a reinsurance_premium of dollar_figure from under the quota share contract accounts for approximately of the total risk assumed by the taxpayer in 20xx the risk assumed from and in 20xx assumed by the taxpayer received a reinsurance_premium of dollar_figure from in 20xx the program involved the assumption of risks that is reinsurance under the terms of the contracts reviewed for 20xx the taxpayer assumed risk exposures as follows finally the taxpayer continued to participate in the credit coinsurance reinsurance program with assumed from a third-party insurance_company which itself assumed such risks from other third party insurers and which ultimately relates to a large pool of policies for vehicle service contracts that were directly written by a based insurance_company which served as the original ceding company under the terms of the contract the taxpayer reinsured a quota share of the risks from vehicle service contracts reinsured by the vehicle service contracts were initially written by finally assumed by for the tax_year ended december 20xx the taxpayer reported gross_receipts of dollar_figure gross_receipts were derived primarily from premiums received from the direct written reinsurance risk pooling program and the credit coinsurance reinsurance program the taxpayer received gross_receipts as follows direct written premiums quota share reinsurance assumed other reinsurance assumed q o total dollar_figure dollar_figure form 886-a department of the treasury-internal revenue service catalog number 20810w - page of publish no irs gov schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx program revenue service direct written premiums quota share reinsurance premiums credit coinsurance reinsurance premiums total premiums investment_income gain of sale of assets other income gross_receipts 20xx dollar_figure _0 __0 dollar_figure reflected total deposits of dollar_figure the 20xx bank statements for its checking account with for the year the statements did reflect deposit of direct written premium payments received by the taxpayer during the year of the total premiums received by the taxpayer in 20xx of the premiums were generated of the from the ten direct written policies with the affiliated business_interest premiums are from the quota share reinsurance risk pooling program and of the premiums from the credit coinsurance reinsurance program law such gross_receipts consist of premiums or catalog number 20810w form 886-a page of sec_501 of the internal_revenue_code provides insurance_companies as defined in sec_816 other than life including inter-insurers and reciprocal underwriters can qualify for tax-exempt status if the gross_receipts for the taxable_year do not exceed dollar_figure and more than of inthe case of a mutual_insurance_company the gross_receipts of which for the taxable year do not exceed dollar_figure and more than of such gross_receipts consist of premiums sec_816 of the code provides that the term_insurance company means any company more than half of the business of which during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number name of taxpayer year period ended 20xx 20xx 20xx sec_1_801-3 of the income_tax regulations provides that the term_insurance company mean a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies thus though its name charter powers and subjection to state insurance laws are significant in determining the business which a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year which determines whether a company is taxable as an insurance_company under the code pursuant to 312_us_531 the united_states supreme court in defining the term_insurance contract held that in order for a contract to amount to an insurance_contract it must shift and distribute a risk of loss and that risk must be an insurance risk 979_f2d_162 cir affg 96_tc_18 risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance 572_f2d_1190 cir the common definition for insurance is an agreement to protect the insured against a direct or indirect economic loss arising from a defined contingency whereby the insurer undertakes no present duty_of performance but stands ready to assume the financial burden of any covered loss 183_f2d_288 2d cir the risk must contemplate the fortuitous occurrence of a stated contingency 797_f2d_920 cir historically and commonly insurance involves risk -shifting and risk distributing risk-shifting means one party shifts his risk of loss to another and risk-distributing means that the party assuming the risk distributes his potential liability in part among others an arrangement without the elements of risk-shifting and risk-distributing lacks the fundamentals inherent in a true contract of insurance 988_f2d_1135 fed cir for insurance purposes risk-shifting means one party shifts his risk of loss to another and risk- distributing means that the party assuming the risk distributes his potential liability in part among others 811_f2d_1297 cir a true insurance agreement must remove the risk of loss from the insured party form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form rev date explanations of items 886-a name of taxpayer tax identification_number year period ended 20xx 20xx 20xx 881_f2d_247 cir risk_distribution involves shifting to a group of individuals the identified risk of the insured the focus is broader and looks more to the insurer as to whether the risk insured against can be distributed over a larger group rather than the relationship between the insurer and any single insured revrul_89_96 1989_2_cb_114 an insurance agreement or contract must involve the requisite risk shifting necessary for insurance revrul_2002_89 2002_2_cb_984 it is not insurance where a parent company formed a subsidiary insurance_company and of the subsidiary’s earned premium was paid_by the parent company the rev_rul further held that such arrangement between a parent and a subsidiary would constitute insurance if less than of the premium earned by the subsidiary is from the parent company revrul_60_275 1960_2_cb_43 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange revrul_2002_90 c b a wholly owned subsidiary that insured subsidiaries of its parent constitute insurance for federal_income_tax purposes revrul_2005_40 r b an arrangement that purported to be an insurance_contract but lacked the requisite risk_distribution was characterized as a deposit arrangement a loan a contribution_to_capital an indemnity arrangement that was not an insurance_contract revrul_2007_47 2007_30_irb_127 an arrangement that provides for the reimbursement of inevitable future costs does not involve the requisite insurance risk foreign_corporation tax provisions sec_951 amounts included in gross_income of united_states_shareholders a amounts included - in general -if a foreign_corporation is a controlled_foreign_corporation for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder as defined in subsection b of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends - form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx a the sum of - i his pro_rata share determined under paragraph of the corporation's subpart_f_income for such year ii his pro_rata share determined under sec_955 as in effect before the enactment of the tax reduction act of of the corporation's previously excluded subpart_f_income withdrawn from investment in less developed countries for such year and iii his pro_rata share determined under sec_955 of the corporation's previously excluded subpart_f_income withdrawn from foreign_base_company shipping operations for such year and sec_953 insurance_income a insurance_income - in general -for purposes of sec_952 the term_insurance income means any income which - a is attributable to the issuing or reinsuring of an insurance_or_annuity_contract and b would subject_to the modifications provided by subsection b be taxed under subchapter_l of this chapter if such income were the income of a domestic insurance_company exception -such term shall not include any exempt_insurance_income as defined in subsection e sec_953 insurance_income d election by foreign_insurance_company to be treated as domestic_corporation in general - if a a foreign_corporation is a controlled_foreign_corporation as defined in sec_957 by substituting percent or more for more than percent and by using the definition of united_states_shareholder under c a b such foreign_corporation would qualify under part or il of subchapter_l for the taxable_year if it were a domestic_corporation form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx c such foreign_corporation meets such requirements as the secretary shall prescribe to ensure that the taxes imposed by this chapter on such foreign_corporation are paid and d such foreign_corporation makes an election to have this paragraph apply and waives all benefits to such corporation granted by the united_states under any treaty for purposes of this title such corporation shall be treated as a domestic_corporation government’s position form_1024 application the taxpayer filed a form_1024 application on september 20xx seeking retroactive exemption under sec_501 back to december 20xx the date of incorporation the application was ultimately withdrawn by 20xx the examining agent believes that the application was withdrawn by the company on the advice on its counsel the examining agent believes that its counsel advised the taxpayer to withdraw the form application because counsel anticipated eo rulings and agreements would deny sec_501 tax-exempt status to agreements on applications filed by other clients of based on the position taken by rulings and president on september who are affiliated with and in represented many captive insurance_companies that filed form_1024 applications seeking tax-exempt status under sec_501 all of the applications included basically identical fact patterns and organizational and operational structure however after eo rulings and agreements received an adverse opinion from the irs office_of_chief_counsel financial institutions products division concluding that the applicants were not insurance_companies within the meaning of subchapter_l of the code because the contracts executed by the companies lack adequate risk_distribution rulings and agreements began issuing the remaining companies suddenly withdrew their adverse denial letters to these companies form_1024 applications probably anticipating that their applications would also be denied tax- exempt status by eo rulings and agreements the examining agent believes that the withdrawals of the remaining applications including the application filed by taxpayer is more than mere coincidence in addition the examining agent believes the taxpayer withdrew its form_1024 application upon advice from its counsel in order to avoid receiving an adverse denial letter from rulings and agreements qualification as insurance_company form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx neither the code nor the regulations define the terms insurance or insurance_contract the standard for evaluating whether an arrangement constitutes insurance is 312_us_531 in which the court stated that ‘historically and commonly insurance involves risk-shifting and risk-distributing in a transaction which involve s an actual ‘insurance risk’ at the time the transaction was executed insurance has been described as involving a contract whereby for adequate_consideration one party agrees to indemnity another against loss arising from certain specified contingencies or perils empeir v united_states 199_f2d_508 cir insurance is contractual security against possible anticipated loss id cases analyzing captive insurance arrangements have distilled the concept of insurance for federal_income_tax purposes to three elements applied consistently with principles of federal income_taxation involvement of an insurance risk shifting and distribution of that risk and insurance in its commonly accepted sense see eg 979_f2d_162 cir affg 96_tc_18 the risk transferred must be risk of economic loss 572_f2d_1190 cir the risk must contemplate the fortuitous occurrence ofa stated contingency 183_f2d_288 2d cir and must not be merely an investment or business risk legierse u s pincite revrul_89_96 risk shifting occurs if a person facing the possibility of an economic loss transfers some or all of the financial consequences of the potential loss to the insurer such that a loss by the insured does not affect the insured because the loss is offset by a payment from the insurer see revrul_60_275 risk shifting not present where subscribers all subject_to the same flood risk agreed to coverage under a reciprocal flood insurance exchange risk_distribution incorporates the statistical phenomenon known as the law of large numbers the concept of risk_distribution emphasizes the pooling aspect of insurance that it is the nature of an insurance_contract to be part of a larger collection of coverages combined to distribute risks between insureds 96_tc_18 aff'd 979_f2d_162 cir in treganowan f 2d pincite the court quoting note the new york stock exchange gratuity fund insurance that isn’t insurance yale l j explained that by diffusing the risks through a mass of separate risk shifting contracts the insurer casts his lot with the law of averages the process of risk_distribution therefore is the very essence of insurance also see beech aircraft corp v united_states f 2d cir risk_distribution means that the party assuming the risk distributes his potential liability in part among others 988_f2d_1135 fed cir risk_distribution involves spreading the risk of loss among policyholders’ distributing risk allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums and set_aside for the payment of such a claim by assuming numerous relatively small independent risks that occur over time the insurer smoothes out form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit explanations of items tax identification_number form 886-a iat name of taxpayer year period ended 20xx 20xx 20kx losses to match more closely its receipts of premiums 811_f2d_1297 cir risk_distribution necessarily entails a pooling of premiums so that a potential insured is not in significant part paying for its own risks see 881_f2d_247 en cir in situation of revrul_2002_89 s a wholly owned subsidiary of p a domestic parent_corporation entered into an annual arrangement with p whereby s provided coverage for p’s professional liability risks the liability coverage s provided to p accounted for of the total risks borne by s under the facts of situation the service concluded that insurance did not exist for federal_income_tax purposes on the other hand in situation of revrul_2002_89 the premiums that s received from the arrangement with p constituted less than of total premiums received by s for the year under the facts of situation the service reasoned that the premiums and risks of p were pooled with those of unrelated insureds and thus the requisite risk shifting and risk_distribution were present accordingly under situation the arrangement between p and s constituted insurance for federal_income_tax purposes in revrul_2002_90 s a wholly owned insurance subsidiary of p directly insured the professional liability risks of operating subsidiaries of its parent s was adequately capitalized and there were no related guarantees of any kind in favor of s most importantly s and the insured operating subsidiaries conducted themselves in a manner consistent with the standards applicable to an insurance arrangement between unrelated parties together the operating subsidiaries had a significant volume of independent homogeneous risks under the facts presented the ruling concludes the arrangement between s and each of the operating subsidiaries of the parent of s constitute insurance for federal_income_tax purposes situation of revrul_2005_40 describes a scenario where a domestic_corporation operated a large fleet of automotive vehicles in its courier transport business covering a large portion of the united_states this represented a significant volume of independent homogeneous risks for valid non-tax business purposes the transport company entered into an insurance arrangement with an unrelated domestic_corporation whereby in exchange for an agreed amount of premiums the domestic carrier insured the transport company against the risk of loss arising out of the operation of its fleet in the conduct of its courier business the unrelated carrier received arm's length premiums was adequately capitalized received no guarantees from the courier transport company and was not involved in any loans of funds back to the transport company the transport company was the carrier's only insured while the requisite risk-shifting was seemingly present the risks assumed by the carrier were not distributed among other insured’s or policyholders therefore the arrangement between the carrier and the transport company did not constitute insurance for federal_income_tax purposes the facts in situation of revrul_2005_40 mirror the facts of situation except that in addition to its arrangement with the transport company the carrier entered into a second form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date tax identification_number name of taxpayer year period ended 20xx 20xx 20xx arrangement with another unrelated domestic company in the second arrangement the carrier agreed that in exchange for premiums it would insure the second company against its risk of loss associated with the operation of its own transport fleet the amount that the carrier received from the second agreement constituted of the total_amounts it received during the tax_year on a gross and net_basis thus of the carrier's business remained with one insured the revenue_ruling concluded that the first arrangement still lacked the requisite risk_distribution to constitute insurance even though the scenario involved multiple insureds in situation of revrul_2005_40 llc’s elected classification as associations each contributing between and of the insurer's total risks the service concluded that this transaction constituted insurance for federal_income_tax purposes the principal concern with regard to your activities is whether there is sufficient risk_distribution as discussed above the idea of risk_distribution involves some mathematical concepts for example risk_distribution is said to incorporate the statistical phenomenon known as the law of large numbers whereby distributing risks allows the insurer to reduce the possibility that a single costly claim will exceed the amount taken in as premiums the concept hinges on the assumption of numerous relatively small and independent risks that occur randomly over time 811_f2d_1297 pincite as discussed the service in revrul_2002_90 concluded that insurance existed where insureds each contributed between five and to the insured’s total risks situation of revrul_2005_40 the service concluded that insurance existed where llcs electing classification as associations each contributed between five and of the insurer’s total risks moreover in situation of revrul_2002_89 supra the service concluded that insurance existed where a wholly owned subsidiary insured its parent but the arrangement represented less than of the insurer's total risk for the year similarly in in the instance case the facts therein are analogous to the analysis under situation1 of revrul_2002_89 supra the liability coverage provided to the parent_corporation by its wholly owned subsidiary accounted for of the total risks borne by the subsidiary similarly in situation of revrul_2005_40 supra a second insurer contributing of the insured’s risks was added to the single-insured scenario of situation’ the service concluded in both of the above scenarios that insurance did not exist because there lacked a sufficient number of insureds to provide for an adequate premium pooling base the current position of the service with respect to captive insurance arrangements is expressed in revrul_2005_40 in situation of the ruling the service concluded that insurance did not exist because the captive arrangement with a single-insured lacked risk_distribution however in situation the service concluded that the captive arrangement with llc’s did result in insurance the main point of revrul_2005_40 situation sec_2 and form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number is the service established a range between a single-insured and twelve-insured entities that might or might not meet the requisite risk_distribution needed to qualify as insurance the closer the number of insured parties in the captive arrangement approache sec_12 insured the more likelihood adequate risk_distribution exist and the arrangement will qualify as insurance however the closer the number of insured parties in the captive arrangement approaches one insured the more likelihood the arrangement lacks adequate risk_distribution and will not qualify as insurance year period ended 20xx 20xx 20xx and and with respect to the contracts reviewed during the tax years under audit the service concluded that the direct written contracts between the taxpayer and the named insureds do not constitute contracts of insurance because they lack the essential element of risk_distribution most of the risk insured by the taxpayer is under the direct written contracts with affiliated businesses the affiliated businesses are wholly-owned by beneficial owners of the taxpayer percent of the risk assumed during the years under audit is that of the affiliated business in addition of the total premiums received during the year percent of the premiums were derived from the direct written contracts that cover the risk of the affiliated businesses approximately of all premiums and of the direct written premiums were paid_by a single entity affiliated businesses nor did the taxpayer receive separate premium payments from each of the affiliated businesses no written_agreement exists between the affiliated businesses that substantiates the portion of the direct written premium attributable to each business finally the taxpayer did not sell direct written contracts to non-affiliated businesses or the general_public the taxpayer did not write issue or sell separate contracts to each of the of total risk insured by the taxpayer approximately during the tax years under audit the taxpayer was primarily and predominantly supported by direct written premiums that were received from a single insured party the taxpayer did not receive direct written premiums from an adequate pool of insureds thus the contracts between the taxpayer and the affiliated business interests lacks the requisite risk_distribution that is necessary for the contracts to be contracts of insurance as described in subchapter_l of the internal_revenue_code in addition since the service concluded that the primary and predominant activity of the taxpayer is to assume risk from contracts that are too heavily concentrated in a single policyholder because the risk is too heavily concentrated in an affiliated businesses it is clear that any losses paid_by the taxpayer would be those of the affiliated businesses and not from an unrelated third party paid the all of the direct written premiums received by the taxpayer during the years under audit the service concluded that losses_incurred by the affiliated businesses were paid only from the premiums_paid to the taxpayer by in other words the arrangement between the taxpayer and the affiliated businesses represents a form of self-insurance and no court has held that self-insurance is insurance for federal tax purposes form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer year period ended 20kx 20xx 20kx also an arrangement that provides for the reimbursement of believed-to-be inevitable future costs does not involve the requisite insurance risk for purposes of determining whether the assuming entity may account for the arrangement as an insurance_contract for purposes of subchapter_l of the internal_revenue_code furthermore it appears that the various risks insured are not homogeneous and thus must be separated from one another and analyzed separately as to whether there is risk_distribution as to that risk see revrul_2002_89 supra also see revrul_2005_40 assuming that all of the agreements do constitute insurable risks or that a significant majority of the contracts qualify as insurable risks over of the total risks assumed by the taxpayer is with an affiliated entity that is owned and controlled by owners of the taxpayer the beneficial and likewise as described in situation of revrul_2002_89 supra and situation of revrul_2005_40 supra there exists an inadequate premium pooling base for insurance to exist the addition of the two other reinsurance arrangements does not change the conclusion that the contracts with taxpayer does not qualify as an insurance_company lack the requisite risk_distribution therefore the the service concluded that the sec_953 election which was approved by the service in july 20xx is no longer valid because the taxpayer is not an insurance_company within the meaning of subchapter_l of the internal_revenue_code a preliminary report form_5701 notice of proposed adjustments was mailed to the taxpayer's cpa under sec_501 of the internal_revenue_code for the tax years ending december 20xx december 20xx and december 20xx on september 20xx proposing denial of tax-exempt treatment finally the government contends that although the operations and financial records for the tax_year ended december 20xx were not examined by tege the taxpayer would also fail to qualify an insurance_company for that year if taxpayer operated in the same manner as that during the years audited catalog number 20810w form 886-a taxpayer’s position a response to the preliminary report was received from november 20xx in the response the cpa summarized that the taxpayer disagreed with lack adequate risk_distribution the service’s conclusion that the contracts issued by cpa on page of publish no irs gov department of the treasury-internal revenue service year period ended 20xx 20xx 20xx form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number and that c tax-exempt status and primary and predominant business is insurance qualifies for irc is not a controlled_foreign_corporation the cpa argued the following points the service’s incorrect conclusion is based solely upon its unsupported position that in reaching its incorrect insurance operations lacked the requisite risk_distribution insurance operations lacked the requisite risk_distribution conclusion that the service ignored more than thirty years of well-established tax law as well as hundreds of prior favorable rulings issued by the service the taxpayer indicated that in analyzing captive insurance arrangements for the presence of risk_distribution courts have looked at the level of unrelated risk as a metric for the presence of risk_distribution ruling in the harper group and includible subs v commissioner t c affd979 f 2d cir where unrelated risks was determined to be sufficient to meet the risk_distribution requirement the service ignores the tax_court the taxpayer stated that the service conducted no meaningful examination of risk_distribution in its audit of rather the service simply claims that the direct written contracts lack the requisite risk_distribution the nature of insurance is the number of underlying risk exposures present not an artificial entity count or an artificial count of the number of policies written the taxpayer cites amerco inc v commissioner no slip op cir date the taxpayer argues that the outside business principle and the decision in harper are recognized in the service’s own foreign insurance excise_tax audit technique guide the service appears to ignore revrul_2001_31 in which the service conceded that it would no longer assert the economic family theory due to its rejection by the courts the taxpayer argues risk_distribution can occur even with a single insured the taxpayer cited malone hyde v commissioner rather than engage in a meaningful analysis of the number of independent risk exposures insured by lacking the service has recognized the principle of looking-through the insurance the service merely asserts that risk_distribution is form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx policy to the actual risks insured in several revenue rulings see rev_rul 20xx-26 revrul_92_93 and revrul_80_95 taxpayer argues the service’s current position is directly contrary to the position it has taken in hundreds of prior sec_501 tax-exempt determination letters that it has issued these favorable rulings were issued to taxpayer on substantially _ there has been no intervening similar or less favorable facts to those of change in law to account for the service’s disparate tax treatment between and such similarly situated taxpayers accordingly the service has violated its own procedures and mandate to provide a uniform application of existing tax law rev_proc taxpayer argues that it qualifies for tax-exempt status as an insurance_company described in sec_501 during all of the years under review taxpayer made a valid election under sec_953 to be treated as a domestic_corporation and the service’s conclusion that the taxpayer is a controlled_foreign_corporation is incorrect government’s response to taxpayer’s position after reviewing the response to the preliminary report received from november 20xx the service’s initial position is unchanged predominant business in tax years 20xx 20xx and 20xx was not insurance because the contracts issued by the company lacked the requisite risk_distribution primary and cpa on taxpayer’s position in the initial paragraph of the november 20xx response to the agent's preliminary report the cpa stated that the audit conclusion reached by the service was solely based on an unsupported position that insurance operations lacked the requisite risk_distribution catalog number 20810w form 886-a page of government’s response the conclusion reached by the service was based on an examination of the direct written and _ and books_and_records for the 20xx 20xx and reinsurance contracts executed by 20xx tax years based on the review of the contracts the service concluded that the primary activity of officers of risk assumed by or receive premiums from non-affiliated businesses or unrelated general_public under the terms of the direct written contracts the service concluded that the direct written contracts lack the requisite risk_distribution because arrangement does not include an adequate pool of related or unrelated insured for the law the large numbers to operate the pool consisted of a was to assume risks of affiliated businesses owned and controlled by and beneficial owners of the affiliated businesses approximately of the did not assume risk of was that of the affiliated businesses publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx single policyholder and payer of direct written premiums thus predominant activity is not insurance as described in subchapter_l of the internal_revenue_code primary and taxpayer’s position on page of the taxpayer's position the cpa cites the 96_tc_45 to support the argument that qualifies as an insurance_company the cpa sites the court’s holding when a significant percentage percent of an insurance company’s income is received from a relatively large number of unrelated insureds the requirement of risk_distribution is satisfied the source of the remaining percent is irrelevant on the issue whether sufficient risk_distribution is present because of the significant presence of unrelated risks the cpa made the following statement in paragraph on page of the november 20xx response there is a lack of adequate risk_distribution in its preliminary report the service merely states that due to percent of premiums being direct written premiums_paid by certain insureds that owned no interest in this ignores the fact that more than percent of premiums were attributable to unrelated insurance arrangements involving many thousands of independent unrelated risks of hundreds or thousands of unrelated insureds government’s response the service disagrees with the cpa’s assertion that the determining factor of whether the requisite risk_distribution is present is identifying the percentage of business with unrelated insureds instead the current service’s position on captive insurance arrangements is expressed in revrul_2005_40 which emphasizes the number of policyholders and percentage of business with the related or affiliated insureds as the determining factor of whether risk_distribution is present the rev_rul emphasizes that an arrangement where an issuer received premiums from a single policyholder lacks the requisite risk_distribution the ruling further emphasized that an issuer with contracts with a small number of policyholders can be insurance if the percentage of business exceed sec_50 percent of the total insurance_business conducted even if the cpa claimed that insurance exists under the rationale in the harper case where approximately of the risk assumed by was from unrelated or unaffiliated insured the service believes that this conclusion would be based on a misunderstanding of the harper case in the harper case to of the total premiums received for the years at issue were not related to a single policyholder rather the to were the total percentages received from all related policyholders including brother-sister_corporations a total of catalog number 20810w form 886-a publish no irs gov page of department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number name of taxpayer year period ended 20xx 20xx 20xx entities the court’s analysis in harper group must be read in its entirety and all the facts and circumstances must be considered ie that there are entities making up the nearly two thirds risk concentration in all the years at issue the service's interpretation of the harper group is consistent with the conclusions reached by the service in situation of revrul_2002_89 and situation of revrul_2005_40 taxpayer’s position on page last paragraph the cpa stated that in reaching its incorrect conclusion in the preliminary report the service appears to ignore revrul_2001_31 in which the service conceded that it would no longer assert the economic family theory due to its rejection by the courts government’s response the current service position is expressed in ruling revenue i r b date which provides irs issued guidance emphasizing that the requirement of risk_distribution must be met before smaller risk-shifting arrangements qualify as insurance for federal_income_tax purposes the ruling demonstrated that this risk_distribution requirement cannot be satisfied if the issuer of the contract enters into such a contract with only one policyholder if the contract fails to constitute insurance then the premiums_paid are not deductible business_expenses under code sec_162 and the issuing company is not an insurance_company for federal tax purposes however when the arrangements between the companies do constitute insurance for federal_income_tax purposes and assuming these arrangements represented more than percent of the insuring company's business the company will be an insurance_company within the meaning of sec_816 and sec_831 and the premium payments may be deductible under code sec_162 assuming the requirements for deduction are otherwise satisfied taxpayer’s position on page paragraph of the taxpayer's position the cpa stated that the service conducted no meaningful examination of risk_distribution in its audit of simply claims that the direct written contracts lack the requisite risk_distribution the nature of insurance is the number of underlying risk exposures present not an artificial entity count or an artificial count of the number of policies written rather the service government’s response the proper method for determining the amount of risk being assumed by the company is to compare the premiums received on the various contracts form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx 20xx 20xx 20xx direct written premiums other reinsurance assumed pooled reinsurance assumed total 20xx direct written premiums other reinsurance assumed pooled reinsurance assumed total 20xx direct written premiums other reinsurance assumed pooled reinsurance assumed dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total dollar_figure under this method the service concluded that the taxpayer’s the primary and predominant activity conducted is assuming risk under the direct written contracts with the affiliated business interests because the activity accounted for more than percent of the business and premiums during the three years under audit taxpayer’s position on page paragraph the cpa stated that the service’s position is directly contrary to the position it has taken in hundreds of prior sec_501 tax-exempt determination letters that it has issued these favorable determination letters were issued to taxpayers substantially_similar or less favorable facts to those of law to account for the service’s disparate tax treatment between situated taxpayers accordingly the service has violated its own procedures and mandate to provide a uniform application of existing tax law see revrul_2012_9 section there has been no intervening change in and such similarly government's response the service’s current position on captive arrangements is expressed in revrul_2005_40 i r b date although the service has issued favorable rulings to form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service 886-a schedule number or exhibit form rev date explanations of items tax identification_number name of taxpayer similar captive arrangements in the past many of the rulings were issued prior to the publishing of revrul_2005_40 and subsequent clarification of the revenue_ruling received from the office_of_chief_counsel in addition the service is not precluded from proposing denial of sec_501 tax-exempt status to in the past simply because the service issued favorable ruling letters to other applicants year period ended 20xx 20xx 20xx furthermore the service was not provided adequate opportunity to rule on the taxpayer's form_1024 application filed with rulings agreements in september 20xx because the taxpayer withdrew the application in september 20xx before a final_determination could be made by the service taxpayer's position on page paragraph the cpa stated that insurance_company described in sec_501 during all of the years under review as corporation the service’s conclusion that incorrect made a valid election under sec_953 to be treated as a domestic is a controlled_foreign_corporation is qualified for tax-exempt status as an government’s response according to the form_1024 application_for recognition of tax-exempt status administrative file the taxpayer filed its rc d election with the 20xx office of the service on april irs records reveal that the sec_953 election was never approved by the service because the taxpayer did not submit proof of sec_501 tax-exempt status the taxpayer could not provide proof of sec_501 tax-exempt status because it did not complete the form_1024 application process the taxpayer withdrew its form_1024 application on september 20xx after its counsel anticipated that the service would issue a final adverse_ruling letter denying sec_501 exemption it meets certain requirements one such requirement is that the foreign sec_953 allows foreign_insurance_company to elect to be treated as a domestic company for tax purposes if company must be a company that would qualify as an insurance_company under part or il of subchapter_l for the taxable_year if it were a domestic_corporation see sec_953 since the service determined that the taxpayer is not an insurance_company within the meaning of subchapter_l of the code for the year under audit it fails to meet the requirements for the election under sec_953 to be treated as a domestic_corporation in addition because the taxpayer does not meet the requirements to make the sec_953 election and thus is not a domestic_corporation the taxpayer should be treated as a form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service schedule number or exhibit 886-a form rev date explanations of items name of taxpayer tax identification_number year period ended 20xx 20xx 20xx controlled_foreign_corporation and the provisions of subpart_f of the internal_revenue_code sections should apply conclusion because taxpayer did not qualify as an insurance_company for federal_income_tax purposes taxpayer failed to meet the requirements of sec_501 of the code thus taxpayer did not qualify for recognition of exemption under sec_501 of the code as an organization described in sec_501 of the internal_revenue_code for the 20xx 20xx and 20xx tax years since the sec_953 election filed by taxpayer was not been approved by the irs the taxpayer should be treated as a controlled_foreign_corporation and the subpart_f provisions should apply form 886-a catalog number 20810w page of publish no irs gov department of the treasury-internal revenue service
